11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Melissa Leigh Browder,                            * From the 142nd District
                                                    Court of Midland County,
                                                    Trial Court No. CR39127.

Vs. No. 11-14-00023-CR                           * October 9, 2014

The State of Texas,                               * Per Curiam Memorandum Opinion
                                                    (Panel consists of: Wright, C.J.,
                                                    Willson, J., and Bailey, J.)

     This court has considered Melissa Leigh Browder’s motion for nonsuit and
dismissal of her appeal and concludes that the motion should be granted. Therefore, in
accordance with this court’s opinion, the appeal is dismissed.